DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 22 ,and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 22, the intended scope of the phrase “coarse channel busy ratio” is indefinite.  The specification defines different levels of channel busy ratio reporting, some that are coarser (or more granular) than others.  The term coarse makes sense there as a relative term, indicating the CBR reporting that is coarse as compared to the more granular CBR reporting.  However, when not compared to another CBR, it is unclear how the phrase “channel busy ratio” differs from “coarse channel busy ratio”.
Examiner recommends more directly claiming the coarse channel busy ratio, either by comparison to a more granular channel busy ratio, or by adding more details regarding what is intended as the scope of the phrase “coarse channel busy ratio”.  
Claims 8 and 24 are similarly rejected due to the phrase “granular resource map”.  That is, it is unclear how the phrase “granular resource map” differs from “resource map”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 14-20, 22-24, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al (US 2018/0124771) in view of Chae et al (US 2020/0053647).

Regarding claim 1: Mok discloses a method of wireless communication performed by a user equipment (UE), comprising: 
obtaining one or more measurements associated with a sidelink resource pool allocated to sidelink transmissions to or from the UE (see step 2501 of Figure 2S, for example; as ; and 
transmitting sidelink signaling to an assisted UE, wherein the sidelink signaling includes resource assistance information indicating the one or more measurements associated with the sidelink resource pool (see step 2502 of Figure 2S, for example, which indicates that the V2X UE1 transmits sidelink signaling to V2X UE2, which includes assistance information including the measurements associated with the pool, such as the CBR information).
Mok does not explicitly disclose the limitations that the sidelink resource pool includes one or more time and frequency resources, or the limitation that sidelink signaling transmitted by the UE includes signaling to wake up the assisted UE.  However, Chae discloses sidelink (D2D) resources between two UEs using a resource pool that includes one or more time and frequency resources (see Figure 8b and [0095]-[0096], for example).  Further, Chae discloses a first UE transmitting signaling to a second/assisted UE to wake up the assisted UE.  For example, consider the abstract and [0006], which indicate that the object of the Chae invention is to operate (transmit) “a wake-up signal in D2D or V2X communication”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mok to use time and frequency resources in the resource pool.  The rationale for doing so would have been to utilize standard resource allocations and thus interoperate with many other devices.  It would further have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mok to include a signal to wake up the assisted UE.  The rationale for doing so would have been to conserve 

Regarding claim 14: Mok discloses a user equipment (UE) for wireless communication, comprising: 
one or more processors (see controller 2920 of Figure 2W, for example) the one or more processors configured to: 
obtain one or more measurements associated with a sidelink resource pool allocated to sidelink transmissions to or from the UE (see step 2501 of Figure 2S, for example; as indicated in [0322], “At operation 2501, respective terminals (e.g., 2510) may measure the CBR for a resource pool”; further, as indicated in [0271], the resource pool may be a P2V/V2P resource pool, for example); and 
transmit sidelink signaling to an assisted UE, wherein the sidelink signaling includes resource assistance information indicating the one or more measurements associated with the sidelink resource pool (see step 2502 of Figure 2S, for example, which indicates that the V2X UE1 transmits sidelink signaling to V2X UE2, which includes assistance information including the measurements associated with the pool, such as the CBR information).
Mok does not explicitly disclose the limitations that the sidelink resource pool includes one or more time and frequency resources, or the limitation that sidelink signaling transmitted by the UE includes signaling to wake up the assisted UE.  However, Chae discloses sidelink (D2D) resources between two UEs using a resource pool that includes one or more time and frequency resources (see Figure 8b and [0095]-[0096], for example).  Further, Chae discloses a first UE transmitting signaling to a second/assisted UE to wake up the assisted UE.  For example, 
Further, Mok does not explicitly disclose the limitations of a memory and the limitation that the one or more processors are operatively coupled to the memory.  However, this is known in the art.  Consider memory 24 of Figure 13 and [0149]-[0152] of Chae, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mok to explicitly include a memory coupled to the processor(s) as suggested by Chae.  The rationale for doing so would have been to enable the terminal to be at least partially implemented using software and thus improve the ability to upgrade the device’s functionality quickly and inexpensively.

Regarding claim 15: Mok discloses a UE including 
one or more processors of a user equipment (UE): 
obtain one or more measurements associated with a sidelink resource pool allocated to sidelink transmissions to or from the UE (see step 2501 of Figure 2S, for example; as indicated ; and 
transmit sidelink signaling to an assisted UE, wherein the sidelink signaling includes resource assistance information indicating the one or more measurements associated with the sidelink resource pool (see step 2502 of Figure 2S, for example, which indicates that the V2X UE1 transmits sidelink signaling to V2X UE2, which includes assistance information including the measurements associated with the pool, such as the CBR information).
Mok does not explicitly disclose the limitations that the sidelink resource pool includes one or more time and frequency resources, or the limitation that sidelink signaling transmitted by the UE includes signaling to wake up the assisted UE.  However, Chae discloses sidelink (D2D) resources between two UEs using a resource pool that includes one or more time and frequency resources (see Figure 8b and [0095]-[0096], for example).  Further, Chae discloses a first UE transmitting signaling to a second/assisted UE to wake up the assisted UE.  For example, consider the abstract and [0006], which indicate that the object of the Chae invention is to operate (transmit) “a wake-up signal in D2D or V2X communication”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mok to use time and frequency resources in the resource pool.  The rationale for doing so would have been to utilize standard resource allocations and thus interoperate with many other devices.  It would further have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mok to include a signal to wake up the assisted UE.  The rationale for doing so would have been to conserve 
Further, Mok does not explicitly disclose the limitations that the UE comprises a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising:0097-116355201003 one or more instructions that, when executed by the one or more processors, cause the one or more processors to perform the above steps.  However, this is known in the art.  Consider memory 24 of Figure 13 and [0149]-[0152] of Chae, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mok to explicitly include a non-transitory computer-readable medium such as the memory of Chae and storing instructions to perform the UE’s functions as suggested by Chae.  The rationale for doing so would have been to enable the terminal to be at least partially implemented using software and thus improve the ability to upgrade the device’s functionality quickly and inexpensively.

Regarding claim 16: Mok discloses an apparatus for wireless communication, comprising: 
means for obtaining one or more measurements associated with a sidelink resource pool allocated to sidelink transmissions to or from the apparatus (see step 2501 of Figure 2S, for example; as indicated in [0322], “At operation 2501, respective terminals (e.g., 2510) may measure the CBR for a resource pool”; further, as indicated in [0271], the resource pool may be a P2V/V2P resource pool, for example); and 
means for transmitting sidelink signaling to an assisted UE, wherein the sidelink signaling includes resource assistance information indicating the one or more measurements associated with the sidelink resource pool (see step 2502 of Figure 2S, for example, which indicates that the V2X UE1 transmits sidelink signaling to V2X UE2, which includes assistance information including the measurements associated with the pool, such as the CBR information).
Mok does not explicitly disclose the limitations that the sidelink resource pool includes one or more time and frequency resources, or the limitation that sidelink signaling transmitted by the UE includes signaling to wake up the assisted UE.  However, Chae discloses sidelink (D2D) resources between two UEs using a resource pool that includes one or more time and frequency resources (see Figure 8b and [0095]-[0096], for example).  Further, Chae discloses a first UE transmitting signaling to a second/assisted UE to wake up the assisted UE.  For example, consider the abstract and [0006], which indicate that the object of the Chae invention is to operate (transmit) “a wake-up signal in D2D or V2X communication”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mok to use time and frequency resources in the resource pool.  The rationale for doing so would have been to utilize standard resource allocations and thus interoperate with many other devices.  It would further have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mok to include a signal to wake up the assisted UE.  The rationale for doing so would have been to conserve battery resources in the second UE by sending a low-power wake up signal to the second UE to indicate that it should begin receiving higher-power signals as suggested by Chae.

Regarding claim 17: Mok discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving, from an assisting UE, sidelink signaling that includes resource assistance information indicating one or more measurements associated with a sidelink resource pool allocated to sidelink transmissions to or from the UE (see step 2502 of Figure 2S, for example, which indicates that the V2X UE1 transmits sidelink signaling to V2X UE2, which includes assistance information including the measurements associated with the pool, such as the CBR information; the resource assistance information indicates one or more measurements associated with a sidelink resource pool as indicated in step 2501 of Figure 2S, for example; as indicated in [0322], “At operation 2501, respective terminals (e.g., 2510) may measure the CBR for a resource pool”; further, as indicated in [0271], the resource pool may be a P2V/V2P resource pool, for example); and 0097-116356201003
performing one or more transmit or receive operations based at least in part on the sidelink signaling (disclosed throughout; as indicated in step 2503 of Figure 2S, the assisted/second UE determines whether to continue using the resource pool based on the sidelink signaling including the measurements; the resource pool is used to perform transmission and/or reception operations such as those illustrated in steps 1106 and 1107 of Figure 2A, for example).
Mok does not explicitly disclose the limitations that the sidelink resource pool includes one or more time and frequency resources, or the limitation that sidelink signaling transmitted by the UE includes signaling to wake up the assisted UE.  However, Chae discloses sidelink (D2D) resources between two UEs using a resource pool that includes one or more time and frequency resources (see Figure 8b and [0095]-[0096], for example).  Further, Chae discloses a first UE transmitting signaling to a second/assisted UE to wake up the assisted UE.  For example, consider the abstract and [0006], which indicate that the object of the Chae invention is to operate (transmit) “a wake-up signal in D2D or V2X communication”.  It would have been 

Regarding claim 30: Mok discloses a user equipment (UE) for wireless communication, comprising: 
one or more processors (see controller 2920 of Figure 2W, for example) the one or more processors configured to: 
receive, from an assisting UE, sidelink signaling that includes resource assistance information indicating one or more measurements associated with a sidelink resource pool allocated to sidelink transmissions to or from the UE (see step 2502 of Figure 2S, for example, which indicates that the V2X UE1 transmits sidelink signaling to V2X UE2, which includes assistance information including the measurements associated with the pool, such as the CBR information; the resource assistance information indicates one or more measurements associated with a sidelink resource pool as indicated in step 2501 of Figure 2S, for example; as indicated in [0322], “At operation 2501, respective terminals (e.g., 2510) may measure the CBR for a resource pool”; further, as indicated in [0271], the resource pool may be a P2V/V2P resource pool, for example); and 
perform one or more transmit or receive operations based at least in part on the sidelink signaling (disclosed throughout; as indicated in step 2503 of Figure 2S, the assisted/second UE determines whether to continue using the resource pool based on the sidelink signaling including the measurements; the resource pool is used to perform transmission and/or reception operations such as those illustrated in steps 1106 and 1107 of Figure 2A, for example).
Mok does not explicitly disclose the limitations that the sidelink resource pool includes one or more time and frequency resources, or the limitation that sidelink signaling transmitted by the UE includes signaling to wake up the assisted UE.  However, Chae discloses sidelink (D2D) resources between two UEs using a resource pool that includes one or more time and frequency resources (see Figure 8b and [0095]-[0096], for example).  Further, Chae discloses a first UE transmitting signaling to a second/assisted UE to wake up the assisted UE.  For example, consider the abstract and [0006], which indicate that the object of the Chae invention is to operate (transmit) “a wake-up signal in D2D or V2X communication”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mok to use time and frequency resources in the resource pool.  The rationale for doing so would have been to utilize standard resource allocations and thus interoperate with many other devices.  It would further have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mok to include a signal to wake up the assisted UE.  The rationale for doing so would have been to conserve battery resources in the second UE by sending a low-power wake up signal to the second UE to indicate that it should begin receiving higher-power signals as suggested by Chae.
Further, Mok does not explicitly disclose the limitations of a memory and the limitation that the one or more processors are operatively coupled to the memory.  However, this is known 

Regarding claim 31: Mok discloses a UE including 
one or more processors of a user equipment (UE): 
receive, from an assisting UE, sidelink signaling that includes resource assistance information indicating one or more measurements associated with a sidelink resource pool allocated to sidelink transmissions to or from the UE (see step 2502 of Figure 2S, for example, which indicates that the V2X UE1 transmits sidelink signaling to V2X UE2, which includes assistance information including the measurements associated with the pool, such as the CBR information; the resource assistance information indicates one or more measurements associated with a sidelink resource pool as indicated in step 2501 of Figure 2S, for example; as indicated in [0322], “At operation 2501, respective terminals (e.g., 2510) may measure the CBR for a resource pool”; further, as indicated in [0271], the resource pool may be a P2V/V2P resource pool, for example); and 0097-116359201003
perform one or more transmit or receive operations based at least in part on the sidelink signaling (disclosed throughout; as indicated in step 2503 of Figure 2S, the assisted/second UE determines whether to continue using the resource pool based on the sidelink 
Mok does not explicitly disclose the limitations that the sidelink resource pool includes one or more time and frequency resources, or the limitation that sidelink signaling transmitted by the UE includes signaling to wake up the assisted UE.  However, Chae discloses sidelink (D2D) resources between two UEs using a resource pool that includes one or more time and frequency resources (see Figure 8b and [0095]-[0096], for example).  Further, Chae discloses a first UE transmitting signaling to a second/assisted UE to wake up the assisted UE.  For example, consider the abstract and [0006], which indicate that the object of the Chae invention is to operate (transmit) “a wake-up signal in D2D or V2X communication”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mok to use time and frequency resources in the resource pool.  The rationale for doing so would have been to utilize standard resource allocations and thus interoperate with many other devices.  It would further have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mok to include a signal to wake up the assisted UE.  The rationale for doing so would have been to conserve battery resources in the second UE by sending a low-power wake up signal to the second UE to indicate that it should begin receiving higher-power signals as suggested by Chae.
Further, Mok does not explicitly disclose the limitations that the UE comprises a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising:0097-116355201003 one or more instructions that, when executed by the one or more processors, cause the one or more processors to perform the above steps.  However, this is known in the art.  Consider memory 24 of Figure 13 and [0149]-[0152] 

Regarding claim 32: Mok discloses an apparatus for wireless communication, comprising: 
means for receiving, from an assisting user equipment, sidelink signaling that includes resource assistance information indicating one or more measurements associated with a sidelink resource pool allocated to sidelink transmissions to or from the apparatus (see step 2502 of Figure 2S, for example, which indicates that the V2X UE1 transmits sidelink signaling to V2X UE2, which includes assistance information including the measurements associated with the pool, such as the CBR information; the resource assistance information indicates one or more measurements associated with a sidelink resource pool as indicated in step 2501 of Figure 2S, for example; as indicated in [0322], “At operation 2501, respective terminals (e.g., 2510) may measure the CBR for a resource pool”; further, as indicated in [0271], the resource pool may be a P2V/V2P resource pool, for example); and 
means for performing one or more transmit or receive operations based at least in part on the sidelink signaling (disclosed throughout; as indicated in step 2503 of Figure 2S, the assisted/second UE determines whether to continue using the resource pool based on the sidelink 
Mok does not explicitly disclose the limitations that the sidelink resource pool includes one or more time and frequency resources, or the limitation that sidelink signaling transmitted by the UE includes signaling to wake up the assisted UE.  However, Chae discloses sidelink (D2D) resources between two UEs using a resource pool that includes one or more time and frequency resources (see Figure 8b and [0095]-[0096], for example).  Further, Chae discloses a first UE transmitting signaling to a second/assisted UE to wake up the assisted UE.  For example, consider the abstract and [0006], which indicate that the object of the Chae invention is to operate (transmit) “a wake-up signal in D2D or V2X communication”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mok to use time and frequency resources in the resource pool.  The rationale for doing so would have been to utilize standard resource allocations and thus interoperate with many other devices.  It would further have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mok to include a signal to wake up the assisted UE.  The rationale for doing so would have been to conserve battery resources in the second UE by sending a low-power wake up signal to the second UE to indicate that it should begin receiving higher-power signals as suggested by Chae.

Regarding claims 2 and 18: Mok, modified, discloses the limitations: wherein the resource assistance information is transmitted (received) in one or more physical resource blocks (PRBs) prior to the sidelink resource pool that includes the one or more time and frequency resources allocated to the sidelink transmissions to or from the UE (as indicated 

Regarding claims 3 and 19: Mok, modified, discloses the limitations: wherein the signaling to wake up the assisted UE includes a sidelink wakeup signal transmitted separately from the resource assistance information (in the above combination, the wakeup signal is disclosed by Chae and is separate from the resource assistance information that is disclosed in Mok).

Regarding claims 4 and 20: Mok, modified, discloses the limitations: wherein the resource assistance information is transmitted (received) in one or more physical resource blocks (PRBs) after the sidelink wakeup signal and prior to the sidelink resource pool that includes the one or more time and frequency resources allocated to the sidelink transmissions to or from the UE (as indicated above, in the combination of Mok and Chae, the resources used by the UEs are time and frequency physical resource blocks; further, the resource assistance information is transmitted in resources prior to the second UE determining whether to continue using the resource pool; clearly, whether the UE switches resource pools or continues using the same pool, the resource assistance information is transmitted/received in resource blocks prior to the time and frequency resources allocated for the sidelink communications; further, the resource 

Regarding claims 6 and 22: Mok, modified, discloses the limitations: wherein the one or more measurements associated with the sidelink resource pool include a coarse channel busy ratio associated with the sidelink resource pool (disclosed throughout Mok; see step 2502 of Figure 2S and [0322], which indicates that the measurement may be “the CBR for a resource pool”).

Regarding claims 7 and 23: Mok, modified, discloses the limitations: the sidelink resource pool includes one or more sub-pools, and wherein the one or more measurements associated with the sidelink resource pool include a respective channel busy ratio associated with each of the one or more sub-pools (disclosed throughout Mok; see step 2502 of Figure 2S and [0322], which indicates that the measurement may be “the CBR for a resource pool”; a set is a subset of itself, and thus this CBR reads on the broad language of “one or more sub-pools”).

Regarding claims 8 and 24: Mok, modified, discloses the limitations: wherein the one or more measurements associated with the sidelink resource pool include a granular resource map associated with the sidelink resource pool (disclosed throughout Mok; see step 2502 of Figure 2S and [0322], which indicates that the measurement may be “the CBR for a resource pool”; the CBR reads on the broad language of “granular resource map” because the measurement maps to a particular resource pool).

Allowable Subject Matter
Claims 5, 9-13, 21, and 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (US 2021/0368372) discloses a method for taking and providing link measurements for vehicular device-to-device links.  
Li et al (US 2021/0298030) discloses a method for making sidelink quality measurements.  
Min et al (US 2020/0383088) discloses a method of V2X communication using shared resource pools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 16, 2022